DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020, has been entered.
 
3.	 The Applicant's amendments filed on September 30, 2020, were received. Claims 1 and 5 have been amended. Claim 4 has been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1-3 and 5-15 are pending in this office action. 

4. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on August 24, 2020.

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 1-15 under 35 U.S.C. 103 as being unpatentable over Hui et al. (CN104409681 A) in view of Aotani et al. (US 2016/0240836 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 5-8 of the Remarks dated September 30, 2020.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2014/018753 A1) in view of Takeuchi et al. (US 2016/0079582 A1).
With regard to Claim 1, Chu et al. disclose in Figures 1 and 2, an electrode plate comprising a current collector (100), an electrode active material layer (102) and a safety coating, called a complex thermo-sensitive coating layer (104), disposed between 3 (paragraph 0021). Chu et al. do not specifically disclose wherein the average particle diameter D of the inorganic filler is 100nm ≤D≤ 10µm.
Takeuchi et al. disclose a structure including an intermediate layer located between the positive electrode and the separator and/or the negative electrode and the separator (paragraphs 0031 and 0083).  Takeuchi et al. disclose wherein the intermediate layer is comprised of vinylidene fluoride polymer particles and “other components”, including inorganic filler, and wherein the inorganic filler includes oxides such as barium titanate (BaTiO3) (paragraphs 0083 and 0107-0112).  Takeuchi et al. disclose wherein the inorganic filler has a particle size of preferably 5nm to 2µm, and more preferably from 10nm to 1µm (paragraph 0114), which meets the claimed 
With regard to Claim 2, Chu et al. disclose wherein the polymer matrix (212) is selected from at least one of polyvinylidene fluoride (PVDF) (paragraph 0022). 
With regard to Claim 3, Chu et al. disclose wherein the conductive material is selected from at least one of a conductive carbon-based material and a conductive metal material (paragraph 0021), wherein the conductive carbon-based material is selected from at least one of conductive carbon black, acetylene black, a nanoscale conductive carbon material, or the like.
With regard to Claim 5, Chu et al. disclose wherein the inorganic filler is doped BaTiO3 (paragraph 0021), but do not specifically disclose wherein the inorganic filler is selected from at least one of magnesium oxide, aluminum oxide, titanium dioxide, zirconium oxide, silicon dioxide, silicon carbide, boron carbide, calcium carbonate, aluminum silicate, calcium silicate, potassium titanate, barium sulfate, lithium cobalt oxide, lithium manganese oxide, lithium nickel oxide, lithium nickel manganese oxide, lithium nickel manganese cobalt oxide, lithium nickel manganese aluminum oxide, lithium iron phosphate, lithium vanadium phosphate, lithium cobalt phosphate, lithium manganese phosphate, lithium iron silicate, lithium vanadium silicate, lithium cobalt 
Takeuchi et al. disclose a structure including an intermediate layer located between the positive electrode and the separator and/or the negative electrode and the separator (paragraphs 0031 and 0083) and wherein the intermediate layer is comprised of vinylidene fluoride polymer particles and “other components”, including inorganic filler (paragraphs 0083 and 0107-0112).  Takeuchi et al. disclose wherein the inorganic filler includes oxides such as barium titanate (BaTiO3), magnesium oxide, aluminum oxide, titanium dioxide, silicon dioxide, calcium carbonate, and many others (paragraphs 0112-0113).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use the above mentioned inorganic filler materials in the safety coating of Chu et al., because Takeuchi et al. teach that these materials are well known in the art an inorganic filler materials and they help to increase the safety of the battery and the stability of the coating (paragraphs 0112-0113).
With regard to Claim 6, Takeuchi et al. disclose wherein the safety coating has a thickness H of 0.5µm to 25µm (paragraph 0121), which meets the claimed limitation of 1µm ≤ H ≤ 20µm. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a safety coating having a thickness H of 1µm ≤ H ≤ 20µm as the safety coating of Chu et al, because Takeuchi et al. teach that this thickness is known in the art and results in superior productivity (paragraph 0144).
With regard to Claim 7, Takeuchi et al. disclose wherein the safety coating has a thickness H of 0.5µm to 25µm (paragraph 0121), which meets the claimed limitation of 3µm ≤ H ≤ 10µm. Before the effective filing date of the invention it would have been 
 With regard to Clam 8, Chu et al. disclose wherein the weight percentage of the polymer matrix (212) is 20% to 80% (Exp 1, paragraph 0026), which meets the claimed limitation of from 50 wt% to 75 wt%; the weight percentage of the conductive material (214) is 5% (Exps 1 and 2, paragraphs 0026, 0028) or 10% (Exp 3, paragraph 0029), which meets the claimed limitation of from 5 wt% to 15 wt%; and the weight percentage of the inorganic filler (210) is 20% to 80% (Exp 1, paragraph 0026), which meets the claimed limitation of from 15 wt% to 45 wt%. 
With regard to Claim 9, Takeuchi et al. disclose wherein the average particle diameter D of the inorganic filler is 5nm to 2µm, more preferably 10nm to 1µm (paragraph 0114), which meets the claimed limitation of 1 µm ≤ D ≤ 6µm. Before the effective filing date of the invention it would have been obvious to use an inorganic filler having an average particle diameter D of 1 µm ≤ D ≤ 6µm as the inorganic filler of Chu et al., because Takeuchi et al. teach that this diameter helps to prevent short circuiting in the battery (paragraph 0118).
 With regard to Claim 10, Chu et al. disclose wherein the plate is a positive electrode plate (paragraph 0006).
With regard to Claim 11, Chu et al. disclose an electrochemical device comprising a positive electrode plate and a negative electrode plate, wherein the positive electrode plate and/or the negative electrode plate is the electrode plate noted 
With regard to Claim 12, Chu et al. disclose a safety coating, called a complex thermo-sensitive coating layer (104), for an electrode plate, consisting essentially of: a polymer matrix (212), a conductive material (214) and an inorganic filler, called a CPTC (210) (paragraphs 0016, 0019; See Figure 2), wherein the polymer matrix (212) is fluorinated polyolefin (paragraph 0022), and wherein based on the total weight of the safety coating (104), the weight percentage of the polymer matrix (212) is 20%-80% (See Exp 1, paragraph 0026), which meets the claimed limitation of from 35 wt% to 75 wt%; the weight percentage of the conductive material (214) is 5% (See Exp 1, paragraph 0026), which meets the claimed limitation of from 5 wt% to 25 wt%; and the weight percentage of the inorganic filler (210) is 20%-80% (See Exp 1, paragraph 0026), which meets the claimed limitation of from 10 wt% to 60 wt%.  Chu et al. do not specifically disclose wherein the average particle diameter D of the inorganic filler is 100nm ≤D≤ 10µm.
Takeuchi et al. disclose a structure including an intermediate layer located between the positive electrode and the separator and/or the negative electrode and the separator (paragraphs 0031 and 0083).  Takeuchi et al. disclose wherein the intermediate layer is comprised of vinylidene fluoride polymer particles and “other components”, including inorganic filler, and wherein the inorganic filler includes oxides such as barium titanate (BaTiO3) (paragraphs 0083 and 0107-0112).  Takeuchi et al. disclose wherein the inorganic filler has a particle size of preferably 5nm to 2µm, and more preferably from 10nm to 1µm (paragraph 0114), which meets the claimed 
With regard to Clam 13, Chu et al. disclose wherein the weight percentage of the polymer matrix (212) is 20% to 80% (Exp 1, paragraph 0026), which meets the claimed limitation of from 50 wt% to 75 wt%; the weight percentage of the conductive material (214) is 5% (Exps 1 and 2, paragraphs 0026, 0028) or 10% (Exp 3, paragraph 0029), which meets the claimed limitation of from 5 wt% to 15 wt%; and the weight percentage of the inorganic filler (210) is 20% to 80% (Exp 1, paragraph 0026), which meets the claimed limitation of from 15 wt% to 45 wt%. 
With regard to Claim 14, Takeuchi et al. disclose wherein the average particle diameter D of the inorganic filler is 5nm to 2µm, more preferably 10nm to 1µm (paragraph 0114), which meets the claimed limitation of 1 µm ≤ D ≤ 6µm. Before the effective filing date of the invention it would have been obvious to use an inorganic filler having an average particle diameter D of 1 µm ≤ D ≤ 6µm as the inorganic filler of Chu et al., because Takeuchi et al. teach that this diameter helps to prevent short circuiting in the battery (paragraph 0118).
With regard to Claim 14, Takeuchi et al. disclose wherein the average particle diameter D of the inorganic filler is 5nm to 2µm, more preferably 10nm to 1µm (paragraph 0114), which meets the claimed limitation of 1 µm ≤ D ≤ 6µm. Before the 

Response to Arguments
9.	Applicant’s arguments, see pages 5-8, filed September 30, 2020, with respect to the rejection(s) of Claims 1-15 under 35 U.S.C. 103 as being unpatentable over Hui et al. (CN104409681 A) in view of Aotani et al. (US 2016/0240836 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chu et al. (US 2014/018753 A1) in view of Takeuchi et al. (US 2016/0079582 A1).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725